Exhibit 99.1 For immediate release. Contact: John Van Blaricum Mediware Acquisition Adds 320 Pharmacy Customers Acquisition of Hanns On Software expands solution focus to smaller community hospitals, behavioral health and specialty pharmacy markets. LENEXA, KS November 21, 2008 - Mediware Information Systems, Inc. (Nasdaq: MEDW), a provider of ClosedLoop software for blood and medication management, announced today that it has acquired substantially all the assets of Hanns On Software (HOS), a pharmacy management and home infusion software provider based in Santa Rosa, Calif. Mediwares purchase agreement includes a cash payment of approximately $3.5M, with an additional earn out opportunity based on operational performance. Commenting on the acquisition, Kelly Mann, Mediwares president and chief executive officer said: HOS is a very well run business and this accretive transaction is a good example of how we can strategically use Mediwares cash resources to expand our ability to deliver patient safety solutions. The addition of the HOS product suite enables us to sell to a larger market and complements our strategy to grow medication management in specialty segments such as behavioral health.I am particularly excited about the home infusion software tools that Mediware will be able to provide to our customers and the broader pharmacy market. HOS has been in business for more than 20 years and has more than 300 facilities using its Ascend products to manage pharmacy operations. Most of these customers are either community hospitals with less than 150 beds, out patient clinics, or home infusion service providers. I am very excited to join with Mediware and look forward to helping expand our combined presence in medication safety software, said Phil Hann, Pharm D., the president and founder of HOS. While we have focused on different market segments, Mediware is clearly a thought leader in best of breed medication safety solutions.
